UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


CARMEN HURTADO, #23573-078                     §
                                               §
versus                                         §    CIVIL ACTION NO. 4:18-CV-176
                                               §    CRIMINAL ACTION NO. 4:15-CR-151(02)
UNITED STATES OF AMERICA                       §

                                  ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Christine A. Nowak, who issued a Report and Recommendation concluding that Movant’s

Motion to Vacate, Set Aside, or Correct a Sentence by a Person in Federal Custody pursuant to

28 U.S.C. § 2255 should be denied. Movant has filed objections.

         The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct and the objections of Movant are

without merit.

         It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is

DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

party not previously
          .          ruled upon are DENIED.
          SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 14th day of November, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
